It was made to appear that reasonable inspection would or could have disclosed the alleged defect in the ladder, which was not apparent to ordinary observation. Three men had just gone down the ladder ahead of plaintiff. They went down in safety in the usual way, with their faces to the ladder. Plaintiff started down with his back to the ladder, and when he turned around to face the ladder, he evidently put an unusual strain *Page 280 
upon the rung, which, though it was "dapped" into the wood of the uprights, came out, or was forced out by the turn. I think a rehearing should be granted. The ladder was well constructed, made of cypress and the uprights and rungs were in a good state of preservation.